Citation Nr: 1042590	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran had periods of active duty service from January 1964 
to March 1964, from May 1966 to July 1966, from December 1968 to 
February 1969, and from February 1975 to March 1975.  He also had 
a period of active duty for training (ACDUTRA) from January 1962 
to July 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2004 rating decision in which the RO denied service 
connection for a "nervous condition" (then diagnosed as 
dysthymic disorder with depression).  In November 2004, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case was issued in June 2005, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in June 2005.

In June 2006, the appellant testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.

In March 2007, the Board remanded the claim on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing some action, the AMC 
continued to deny the claim (as reflected in a May 2009 
supplemental SOC (SSOC)), and returned this matter to the Board 
for further appellate consideration.

In July 2009, the Board again remanded the claim on appeal to the 
RO, via the AMC for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claim (as reflected in 
a July 2010 SSOC) and returned this matter to the Board for 
further appellate consideration.  

As a final preliminary matter, the Board notes that, in August 
2010, the Veteran and his representative submitted additional 
evidence, without a waiver of initial RO consideration of the 
evidence.  However, the evidence consists of copies of service 
treatment records that were already of record at the time of the 
initial October 2004 RO denial of the claim, and the Veteran 
submitted a statement that is essentially duplicative of 
previously submitted statements.  Under these circumstances, the 
evidence is not considered pertinent additional evidence 
warranting a remand pursuant to 38 C.F.R. § 20.1304 (2009).

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Although personality disorder was diagnosed in and post 
service, personality disorder is not a disease for which service 
connection may be granted, and there is no evidence of 
superimposed injury or disease during service that has resulted 
in a current psychiatric disability.

3.  The acquired psychiatric disorders persuasively shown post 
service-major depression with recurrent psychotic features and 
anxiety disorder-were first documented many years after service, 
and competent, probative opinion on the question of whether there 
exists a medical nexus between current psychiatric disability and 
service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, a July 2004 pre-rating letter provided notice to 
the Veteran regarding what information and evidence was needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also requested that the appellant submit any evidence in 
his possession pertinent to the claim on appeal (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  
The rating decision on appeal reflects the initial adjudication 
of the claim after issuance of the July 2004 letter.  Hence, the 
July 2004 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice requirement.

The Board notes that in an April 2007 post-rating letter, the RO 
provided the Veteran with general information pertaining to VA's 
assignment of disability ratings and effective dates (in the 
event service connection is granted), as well as the type of 
information and evidence that impacts those determinations.  
However, the timing of this notice-after the RO's last 
adjudication of the claim-is not shown to prejudice the Veteran.  
Because the Board herein denies the claim for service connection, 
no disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice to 
the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment records and the report of an 
April 2009 VA examination and subsequent addendum opinions.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's June 2006 Board hearing, as well as 
various written statements provided by the Veteran, and by his 
representative on his behalf.  

The Board notes that no further RO action, prior to appellate 
consideration of the claim for service connection for an acquired 
psychiatric disorder, is required.

In April 2007, the RO requested the Veteran's records from the 
Social Security Administration (SSA). In a December 2007 
response, the SSA indicated that the requested medical records 
could not be furnished because the records were not able to be 
located.  The reply indicated that further efforts to find the 
records would be futile.  In a May 2009 SSOC, the Veteran was 
informed of the RO's inability to obtain the SSA records.  Under 
these circumstances, the Board finds that VA has fulfilled its 
duty to attempt to obtain the SSA records, and that no further 
action in this regard is required.

Also, in written argument submitted in August 2010, the Veteran's 
representative asserted that the April 2009 VA examination and 
April 2010 addendum medical opinion are inadequate.  The 
representative essentially argues that the examiner relied on a 
faulty premise in formulating his opinion and ignored the 
Veteran's relevant in-service psychiatric history.  The Board, 
however, finds that the noted examination report and addendum 
opinion are adequate for adjudication purposes.  Collectively, 
document the Veteran's current complaints, clinical findings, and 
diagnosis, and the examiner's  review of the Veteran's complete 
medical history, including service treatment records, and the 
Veteran's own assertions, in rendering an opinion; indeed, the 
examiner expressly referenced facts reflected in the record in 
providing a rationale for the conclusions reached.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background 

Service treatment records reflect the Veteran's complex 
psychiatric history.  A January 1962  pre-induction examination 
reports no psychiatric abnormalities or symptoms.  There were 
also no abnormalities found on the Veteran's January 1964 re-
enlistment examination.  In March 1964, it was noted that the 
Veteran was referred to the recruit evaluation unit due to his 
inability to adjust to service demands.  At that time, the 
Veteran reported that he had always been nervous and experienced 
difficulties with training.  He found that his shipmates resented 
him due to his lack of progress.  A psychiatric evaluation 
revealed a limited, inadequate recruit.  The Veteran was 
discharged in April 1964, but later reconsidered for re-
enlistment in April 1965.  In April 1965, it was noted that the 
Veteran was distraught and anxious at the time of his previous 
discharge due to his mother's death; however, since his discharge 
had had regained his composure.  It was notes that he had been 
previously discharged for an inadequate personality.  A 
psychiatric evaluation upon the Veteran's re-entry notes no 
evidence of a past or present thought disorder.  In June 1966, it 
was noted that the Veteran was discharged due to a "longstanding 
failure to respond effectively to various social, emotional, and 
physical demands" and was "unlikely to adapt successfully to 
service."

During the Veteran's last period of active duty service in 1975, 
it was noted that the Veteran was prescribed medications for 
anxiety and insomnia.  The Veteran was hospitalized for a drug 
overdose in March 1975, which was deemed to be a suicide attempt.  
The Veteran reported that he felt anxiety due to rumors of 
"blanket practices" in basic training and did not like when 
people shoved him around or yelled at him.  He also expressed 
that he felt that he was picked on in his company. It was also 
noted that the Veteran threatened to harm himself if he was not 
discharged.  A passive-aggressive personality was noted at the 
Veteran's March 1975 discharge.

Following service, there is no medical evidence of a psychiatric 
disability until 1991.  VA records from 1991 note an impression 
of major depression.  A history of a nervous breakdown in 1975 
and discharge with personality disorder was indicated.  

During an April 1995 VA examination, the Veteran reported that he 
first sought psychiatric care in 1967 or 1968, and did not start 
receiving treatment again until 1991.  He was not in treatment at 
the time of examination.  A diagnosis of dysthymic disorder, late 
onset, along with obsessive-compulsive disorder, anxiety 
disorder, and personality disorder was indicated.

VA outpatient treatment records beginning in 2004 show diagnosis 
of and treatment for a variety of psychiatric disorders.  In 
April 2004, a history of anxiety and impression of depression, 
dysthymia and anxiety were noted.  A longstanding history of 
dependent personality traits was also indicated.  A December 2004 
statement from the Veteran treating physician notes that he was 
receiving treatment for anxiety.  Continued treatment records 
through 2009 reflect diagnoses of major depression with psychotic 
features, anxiety disorder, and posttraumatic stress disorder 
(PTSD).

The report of a February 2008 psychiatric evaluation conducted to 
determine proper housing placement reflects diagnoses of PTSD and 
major depressive disorder.  

The Veteran was afforded a VA psychiatric examination in April 
2009.  The examiner indicated that he Veteran's entire claims 
file was reviewed, including his service treatment records.  The 
examiner also noted the Veteran's current symptoms including 
feelings of isolation, loneliness, chronic depression, and 
anxiety.  The Veteran also described his service history, where 
he claimed he developed difficulties with adjustment.  He 
reported that he became increasingly depressed during service and 
was hospitalized.  However, he did not seek psychiatric treatment 
after his discharge until 1991, when he was diagnosed with major 
depression.  He then indicated that he did not follow through on 
treatment at that time and did not get regular treatment until 
2004.  Based upon the Veteran's history and a clinical 
assessment, the examiner diagnosed the Veteran with major 
depression with recurrent psychotic features and anxiety 
disorder.  

The examiner also expressed that it was difficult to answer the 
question whether the Veteran's current psychiatric disability is 
related to service.  He pointed out that the Veteran certainly 
did have a breakdown of reality and mood in the service triggered 
in part by familial losses as well as the stress at the time of 
what he was experiencing through the usual stressors of day to 
day life in the service.  While this led to a mental breakdown, 
the examiner noted that the Veteran did appear to recover from 
this for at least 20 years.  He found that a major turning point 
in the Veteran's life would be the end of his marriage in the 
1980s.  The examiner noted that the Veteran's current 
presentation appeared chronic and longstanding, and is similar to 
the experiences in the military.  However, he found that whether 
the current presentation would be due to the service is difficult 
to say.  He noted that the Veteran's overall cognitive deficits, 
lack of education, lack of frustration tolerance or ability to 
handle stressors in his life which appears to be a life-long 
feature has resulted in the Veteran's current maladaptive 
lifestyle that has taken on since the late 1980s and led the 
Veteran to where he is today.  He found that no specific event 
that took place in service outside the ordinary stressors would 
account for what he is presenting now.

In sum, the examiner concluded that the psychiatric disability 
the Veteran presently experiences resembles the illness that he 
experienced in the service, which was the first expression of the 
depressed state he has had over years.  Even the minimum stress 
of day to day military life, he opined, could have conceivably 
contributed to the initial presentation of the Veteran's current 
psychiatric disability.

Because the examiner did not expressly opine whether it is at 
least as likely as not that the Veteran's current psychiatric 
disability is related to service, as previously requested, in the 
July 2009 remand, the Board instructed that the claims file be 
returned to the April 2009 examiner for a supplemental opinion 
that more definitively addressed the medical relationship, if 
any, between the Veteran's current psychiatric symptoms and the 
psychiatric symptomatology and/or events during the Veteran's 
active duty service.

The April 2009 examiner provided addendum opinions in November 
2009 and April 2010, finding that the Veteran's diagnoses of 
major depression with recurrent psychotic features and anxiety 
disorder are not as least as likely as not medically related to 
service, to include psychiatric symptomatology and/or events 
document during the Veteran's active military service.  He 
elaborated that the Veteran had a complex mix of premorbid and 
intercurrent factors that contribute to his depressed mood and 
overall impaired mental health.  He also pointed out the there 
was no specific event that took place in the military outside of 
the ordinary stressors of daily military life that would account 
for what he's presenting with now.

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as psychoses, which develop to a compensable degree (10 
percent for psychoses) within a prescribed period after discharge 
from service (one year for psychoses), although there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Also, while the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree.  38 C.F.R. § 3.307(c).

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that service connection for an 
acquired psychiatric disorder is not warranted.

At the outset, the Board notes that, although the Veteran was 
diagnosed with a personality disorder at service separation, and 
has been diagnosed with personality disorder on at least one 
occasion post-service, personality disorders are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  
In other words, there is no legal basis for a grant of service 
connection for any personality disorder.  As discussed below, 
however, the record also reflects diagnoses of acquired 
psychiatric disorders, and that service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental disease by 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  
However, as discussed in more detail below, there is no evidence 
whatsoever to suggest that such has occurred in this case.

The Board also notes, at the outset, that the question of current 
psychiatric disability, as indicated above, the post-service 
records (to include those pertinent to this claim) include 
references to PTSD.  However, none of those records reflect any 
comment to substantiate any such diagnosis, to include 
identification of any claimed in-service stressor(s), or other 
explanation as to how the criteria for such diagnosis are met.  
See 38 C.F.R. §§ 3.304(f), 4.125 (2010).  Moreover, in this case, 
the competent, probative evidence-namely, the April 2009 
examination report-persuasively establishes that the Veteran 
currently suffers from major depression with recurrent psychotic 
features and anxiety disorder.  As noted, that examiner's 
diagnosis was based on full consideration of the Veteran's 
documented medical history and assertions.  Further, while the 
April 2009 examiner did not explicitly rule out PTSD, his comment 
that there was no specific event that took place in the military 
outside of the ordinary stressors of daily military life that 
would account for what the Veteran is presenting with now 
implicitly rules out such a diagnosis.

The question remains, however, as to whether there exists a 
medical nexus between the psychiatric disability diagnosed post 
service and service.

The above-cited evidence observes that there was not an actual 
documented diagnosis of or treatment for a psychiatric disability 
until 1991, over 15 years after the Veteran's discharge from 
service. The Board notes that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Furthermore, competent, probative 
medical opinion evidence on the question of whether there exists 
a medical nexus between current acquired psychiatric disability 
and service weighs against the claim.

The Board acknowledges that in the April 2009 VA examination 
report, the examiner appeared to inconclusively link the 
Veteran's current psychiatric diagnoses to his in-service 
symptoms; however, upon further review and clarification the same 
April 2009 examiner later stated that it is not at least as 
likely as not that the Veteran's current major depression with 
recurrent psychotic features and anxiety disorder medically 
related to service, to include psychiatric symptomatology and/or 
events document during the Veteran's active military service.

First addressing the VA's examiner's first April 2009 opinion, as 
indicated, the examiner concluded that the psychiatric disability 
the Veteran presently experiences resembled the illness that he 
experienced in the service and that the minimum stress of day to 
day military life could have contributed to the initial 
presentation of the Veteran's current psychiatric disability.  
The Veteran and his representative have urged the Board to 
interpret this opinion in a light favorable to the Veteran in 
order to support an award of service connection.  However, the 
Board finds that this initial April 2009 opinion provides an 
insufficient basis for an award of service connection.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could have 
been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) ("may or may not" language by a physician is too 
speculative).  

Significantly, moreover, the Veteran's and his representative's 
argument essentially ignores the fact that the same examiner 
ultimately changed his opinion.  The April 2009 VA examiner was 
subsequently asked to review the claims file and clarify his 
opinion.  This time the examiner used definitive language in 
expressing his opinion, finding that it is not at least as likely 
as not that the Veteran's current major depression with recurrent 
psychotic features and anxiety disorder medically related to 
service, to include psychiatric symptomatology and/or events 
document during the Veteran's active military service.  He based 
his opinion on a full review of the record and supported his 
opinion by fully stated rationale.  Accordingly, the Board 
accords the supplemental November 2009 and April 2010 opinions 
greater probative weight than the same examiner's previous 
opinion of record.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the Veteran, as well 
as those advanced by his representative, on his  behalf; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, this claim turns on the medical 
question of whether there exists a relationship between current 
psychiatric disability and service, a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his representative 
are not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to render a 
persuasive opinion on the medical matter on which this claim 
turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for an acquired psychiatric disorder must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


